Citation Nr: 1412556	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the first left rib. 

2.  Entitlement to service connection for degenerative arthritis of the low back, secondary to degenerative arthritis of the first left rib. 

3.  Entitlement to service connection for a left shoulder disability, secondary to degenerative arthritis of the first left rib or low back.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Board denied the Veteran's claims, and the Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In July 2013, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's April 2012 decision for proceedings consistent with the terms of the Joint Motion.

The appeal is REMANDED to the RO.


REMAND

In July 2013, the United States Court of Appeals for Veterans Claims granted a Joint Motion and vacated the Board's April 2012 decision, finding that the decision relied on an inadequate medical opinion.  Specifically, the Joint Motion indicated that a March 2011 VA examination did not consider the significance, if any, of a March 1967 radiographic report noting "a peculiar rectilinear shadow over the anterior aspect of the left first rib."  The Joint Motion further agreed that the March 2011 examiner did not adequately consider the Veteran's allegations that he had experienced symptoms associated with his claimed conditions continuously since service.  In order to afford the Veteran with every possible consideration, the Veteran should be provided with an additional examination pursuant to the guidance provided in the Joint Motion.

The claims for secondary service connection for a low back disability and a left shoulder disability are inextricably intertwined with the claim for service connection for a left rib disability.  Adjudication of the issues of a low back disability and a left shoulder disability must be deferred pending completion of the additional evidentiary development outlined above.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician of appropriate expertise to ascertain the nature and etiology of the Veteran's degenerative arthritis of the left rib, left shoulder disability, and low back disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that left rib arthritis first manifested during active service, or is otherwise related to his active service?  The opinion must discuss all pertinent evidence of record, including the significance, if any, of the March 1967 radiographic report noting "a peculiar rectilinear shadow over the anterior aspect of the left first rib."  The examiner should also discuss the Veteran's contentions that he has experienced continuous symptoms associated of the disability since his active duty service.

b)  Is it at least as likely as not (50 percent probability or greater) that a low back disability or left shoulder disability was caused by left rib arthritis?  The opinion must discuss all pertinent evidence of record, including the Veteran's contentions that he has experienced continuous symptoms associated with the left should and low back disabilities since active service.

c)  Is it at least as likely as not (50 percent probability or greater) that a low back disability or left shoulder disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by left rib arthritis?

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

